DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,205,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are the same or rendered obvious in view of the encompassing dependent claims as further illustrated by the following table comparison.  
App 17/552,664:
U.S. Patent 11,205,921:
A power distribution control apparatus comprising: a housing configured to receive a primary energy storage device, the primary energy storage device to provide power to an electrical load operatively coupled to a motorized window treatment
An apparatus configured to control an amount of power to an electrical load coupled to a motorized window treatment, the apparatus comprising: a battery housing configured to receive one or more batteries, the one or more batteries electrically conductively coupled to the electrical load; 
a supplemental power system that includes an energy collection device operatively coupled to a secondary energy storage device (Dependent claims clarify missing elements);
a supplemental power supply comprising a supplemental power source that includes at least one of: a solar cell and an inductively coupled coil and an energy storage device, wherein the energy storage device is configured to store power received from the supplemental power source; 
monitor circuitry operatively coupled to the supplemental power system, the monitor circuit to: monitor an electrical parameter of the secondary energy storage device; compare the electrical parameter to a first threshold value; and responsive to a determination that the electrical parameter is less than the first threshold value, cause the selective transition of the switching circuitry from the first state to the second state.
	a monitor circuit operatively coupled to the energy storage device, the monitor circuit to generate an output signal responsive to a determination that a stored amount of power remaining in the energy storage device falls below a threshold value; a switch operably coupled to the one or more batteries and the energy storage device, the switch reversibly transitionable between a first state and a second state
communications circuitry
and a control circuit communicatively coupled to the monitor circuit, the control circuit to cause the electrical load to position the motorized window treatment,
selectively, reversibly, transitionable between a SLEEP state and an ACTIVE state; switching circuitry selectively transitionable between a first state and a second state, wherein: in the first state the switching circuitry operatively couples the communications circuitry to receive power from the supplemental power system; and in the second state the switching circuitry operatively couples the communications circuitry to receive power from the primary energy storage device;
	he control circuit to further cause the reversible transition of the switch between the first state and the second state, such that: in the first state, the one or more batteries supply power to the electrical load, and the supplemental power source supplies power to the control circuit; and in the second state, the one or more batteries supply power to the electrical load, the control circuit a second energy storage device electrically conductively coupled to the electrical load;
Encompassed by Dependent claim 13.  
and a second switch operably connected to the first energy storage device and the second energy storage device, the second switch reversibly transitionable between having a third state and a fourth state, such that, in the third state, the second switch electrically decouples the supplemental power supply from the second energy storage device and electrically conductively couples the first energy storage device to the supplemental power source; in the fourth state, the second switch electrically decouples the supplemental power supply from the first energy storage device and electrically conductively couples the second energy storage device to the supplemental power source.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " the second threshold value" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will be defining the limitation as --a second threshold value--.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kates (US 2009/0308543).

Kates discloses:
In regard to claim 1:
A power distribution control apparatus (Figs 3, 4A & B & 10 Item 301 & Par. [0059]) comprising: a housing configured to receive a primary energy storage device (Figs 3, 4A & B & 10 Item 305 i.e. battery stack located within a form of housing or enclosure), the primary energy storage device (Figs 3, 4A & B & 10 Item 305) to provide power to an electrical load (Figs 3, 4A & B & 10 Item 303) operatively coupled to a motorized window treatment (Figs 3, 4A & B & 10 Items 303 & 201); a supplemental power system (Figs 3, 4A & B & 10 Items 306, 307,1001 & 1002) that includes an energy collection device operatively coupled to a secondary energy storage device (Figs 3, 4A & B & 10 Items 306); communications circuitry selectively, reversibly, transitionable between a SLEEP state and an ACTIVE state (Figs 3, 4A & B & 10 Items 308, 302, 301 & Pars. [0061], [0065], and [0079]); switching circuitry selectively transitional between a first state and a second state (Figs 3, 4A & B & 10 Item 301 coupled to both 305 and 306 i.e. switches power on and off), wherein: in the first state the switching circuitry (Figs 3, 4A & B & 10 Item 301 i.e. first state) operatively couples the communications circuitry (Figs 3, 4A & B & 10 Item 308  & 302) to receive power from the supplemental power system (Figs 3, 4A & B & 10 Item 306 & par. [0059]); and in the second state the switching circuitry (Figs 3, 4A & B & 10 Item 301 i.e. second state) operatively couples the communications circuitry (Figs 3, 4A & B & 10 Item 308  & 302) to receive power from the primary energy storage device (Figs 3, 4A & B & 10 Item 305 & Par. [0057] i.e. primary power source used); monitor circuitry operatively coupled to the supplemental power system (Figs 3, 4A & B & 10 Item 301 & 306 & Par. [0079] i.e. monitor and switch), the monitor circuit (Figs 3, 4A & B & 10 Item 301) to: monitor an electrical parameter of the secondary energy storage device (Figs 3, 4A & B & 10 Item 301 & 306 & Par. [0079] i.e. monitors 306); compare the electrical parameter to a first threshold value (Figs 3, 4A & B & 10 Item 301 & 306 & Par. [0079] i.e. low power threshold); and responsive to a determination that the electrical parameter is less than the first threshold value (Figs 3, 4A & B & 10 Item 301 & 306 & Par. [0079] i.e. low power threshold), cause the selective transition of the switching circuitry from the first state to the second state (Figs 3, 4A & B & 10 Item 301 & 306 & Par. [0079] i.e. capacitor may be used to slow the discharge of battery thereby if Capacitor is low Battery may still be used exclusively to power communications).

In regard to claim 2:
The apparatus of claim 1 wherein the monitor circuitry to further: compare the electrical parameter to a second threshold value  (Figs 3, 4A & B & 10 Item 301, 306 & Par. [0079] i.e. senses when sufficient power is restored); and responsive to a determination that the electrical parameter is greater than the second threshold value, cause the selective transition of the switching circuitry from the second state to the first state (Figs 3, 4A & B & 10 Item 301, 305, & 306 & Par. [0079]).

In regard to claim 3:
 	The apparatus of claim 1, further comprising: control circuitry (Figs. 3, 4A & B & 10 Item 301) communicatively coupled to the communications circuitry (Figs. 3, 4A & B & 10 Items 302, 308, 301 & 303 & Par. [0075]), the control circuitry to selectively provide power from the primary energy storage device to the electrical load Figs 3, 4A & B & 10 Items 308, 302, 301, 303 & Pars. [0061], [0065], and [0079]); wherein: in the first state the switching circuitry further operatively couples the control circuitry to receive power from the supplemental power system; and in the second state the switching circuitry further operatively couples the control circuitry to receive power from the primary energy storage device (Figs. 3, 4A & B & 10 Item 301 coupled to both 305 and 306 and deciding who to provide power to or take power from to supply load 303).



In regard to claim 4:
The apparatus of claim 1 wherein the energy collection device comprises a solar energy collection device (Figs 3, 4A & B & 10 Items 307, and 504).

In regard to claim 5:
The apparatus of claim 1 wherein the energy collection device comprises a radio frequency energy scavenging device (Figs 3, 4A & B & 10 Items 302, 309, 1001, and 1002 i.e. Rf wake up signal capable as well as inductive power).

In regard to claim 6:
 The apparatus of claim 1 wherein the monitor circuitry comprises voltage monitor circuitry (Figs 3, 4A & B & 10 Item 301 & Par. [0079] i.e. power includes voltage).

In regard to claim 7:
The apparatus of claim 6 wherein the electrical parameter comprises an output voltage of the supplemental power system (Figs 3, 4A & B & 10 Item 301, 306 & Par. [0079] i.e. power includes voltage) and the first threshold value comprises a minimum operating voltage of the communications circuitry (Figs 3, 4A & B & 10 Item 301, 306 & Par. [0079] i.e. available  low-power threshold value encompasses the minimum operating voltage of the comm. circuitry).

In regard to claim 8:
The apparatus of claim 7 wherein the second threshold value comprises an operating voltage of the communications circuitry (Figs 3, 4A & B & 10 Item 301, 306 & Par. [0079] i.e. senses when sufficient power is restored).

In regard to claim 18:
The apparatus of claim 1, wherein the electrical load includes a motor configured to adjust a position of one or more motorized window treatment components (Figs. 3, 4A & B & 10 Item 303).

In regard to claim 19:
The apparatus of claim 1, wherein the electrical load includes a sensor (Figs. 3, 4A & B & 10 Item 308 & Par. [0058] i.e. light sensor).

In regard to claim 20:
The apparatus of claim 1 wherein the communications circuitry includes wireless communications circuitry that periodically transitions between the ACTIVE state and the STANDBY state to detect a command to change the position of one or more motorized window treatment components (Figs 3, 4A & B & 10 Items 308, 302, 301 & Pars. [0061], [0065], and [0079]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 20090308543) in view of Andersen et al. (US 6,353,520).

In regard to claim 9:
Kates discloses the apparatus of claim 6, including a monitoring circuit (Figs. 3, 4A & B & 10 Item 301  & Par. [0079] i.e. monitor power which includes voltage).  
However, Kates does not explicitly disclose that wherein the voltage monitor circuit comprises a clamp circuit and a latch circuit.
Anderson teaches that to provide a safe voltage a clamp circuit (Fig. 3 Item 322) with a latch circuit (Fig. 3 Item L1) can be used to monitor an output voltage.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the teaching of using both a clamp and latch circuit to allow for a safe output of voltage as taught by Andersen with the known controller of the motorized window shade system and mount as disclosed by Kates as doing so would have yielded an increased to overall safety of the device.  

In regard to claims 10 & 11:
	They are simply drawn to the known fundamental functions of a clamp and latch circuit and are therefore disclosed by the combination of Kates and Andersen.

Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
11/4/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836